»   ' W,.ww€/»A:>,@

March, 30, 2015

CQURT CRIMINAL OF

APPEALS, AUSTIN, TEXAS.

writ N0-74,669-03 Ti.ct. No. ol-cr 1711-33-2
Writ.No.7A.669-04 Tr.Ct. No- Ol-Cr 1712-83~2

Dear Clerk, 4
Please Find EncToseo'"Applicant Objection to State Answer“to
Application for pos conviction Writ of.habeas corpus Application,

Please File`ahd bring to the Attention of this honorable court.

yours truiy,

JUAN ALBERTO DELEONF*II57976‘

,' \ ".

§%E§C?EJ§§ K§QUB_, rigj;zig,unit 389@vsrate~Hwy 98
“"~New Boston, texas 75570»

wRIT Noe74,669#03.and
wRIT N0174,669-04
JUAN ALBERTO DELEON IN THE DISTRICT coURT QF GALvEsToN

'Vq,y' COUNTY,TEXAS 56Th JUDITIAL DISTRICT

STATE OF TEXAS

aov v> :0= now <0¢ '

Applicant' s Objection to Anwer to Application for'Post- Conviction

Writ of Habeas corpus;

To the honorable judge of said c ourt;
Comes now, JUAN ATBERTO DELEON Pro,se,Rebutt s tat e response to
Application in the above cause numberd.
Applicant would show the court that there is Necessity Reason for a
fact-finding hearing as there is enough evidence in the Redord to
show a conflict in the.testimony and facts-
Applicant contends if this Court would consider the fact that
Applicant is only_5"4" tall, and not 5"7Wto§5"8" tall the state use
False“testimonytas;wellsasefalse Evideneeiia:tbeibooking:off j cf
the police Deparment, `
Applicant contends that these issue in ground one never was Resolved
by the court,`nor introduced as unsupported verdict; Applicant
Contends that there@are many merits and violation of his Constitutional
Rights- .
Applicant would show the following; (New Evidence)'

I.
In this casel the New facts shows that there was a conflict in the
testimony and Evidence that was given to the jury, and state failed
to correct the false testimony, v
which was the Applicant was 5"4"tall and Not 5"7 or 5"8" tall.Fl<
Applicant contends that state knowingly Utilizes perjurious testimony
To the jury. that Evidence affected the jury judgment.
see, Vol. 3,_pege, 85, lines 1-25 and page 86-87, the Rules indicates
that a new trial should be ordered if there is any reasonable lik
lihood that false testimony could have affected judgment of the jury.

Violates the 14 Amendment[

page 1

Applicant contends that the prosecutor has a duty to correct
perjurious testimony provided by state witness, Even if prosecutor
has no actual knowledge of falsity of testimony, it is sufficient

if Prosecutor should have known of perjury and falsify documents
by/the police Department booking date base,and seeing the Applicant
knowing that Applicant was 5"4" tall,nad not 5'7"or5"8"tall-
Applicant contends that these issues’are New factual Allegations

that needs some attending, and to be corrected.

Another error in was ineffective assistance of counsel, trial counsel
failed to Demonstrate to the jury the true Height of the Applicant.
The trial counsel perfor mance failed below Norms. it would have

made a different outcome if Applicant was measured in the present

of the jury to prove Applicant height- l

this should bring a Ouestion to the court, if counsel would ahve
taken Applicant height and weight in front of the jury,would Applicant
Have been convicted? would counsel have been effective as counsel.?
Applicant contends that the defense was prejudice, because counsel
done nothing'to prove that Abnlicant was 5"4" and Not the suspect

Or 5"7"t05"8" tall Applicant ask this Honorable_court to order an
Affidavit from the counsel that Representen Aoo]inant to Explain

Why Nothing was done to prove that Applicant was not the suspect{

and that Applicant was only 5"4" tall Applicant ask the court to
order an affidavi' from the state in Regarding to the perjury testimony
and false Document of the Rooking Deparment of Galveston, T.X. ,and
'Whv the berju y testimony was Not correct tha affected the judgment
of the jury,?

Applicant object to the finding of fact and conclusionsof law

Without evidentiary Hearing on Application forwrit of Habeas corpus;
Applicant contends that court criminal Appeals is not bound by trial
Court's findings and con dusion of law in state habeas courpus
proceedings,but is obliged to determine if record developed supports
Those findings, if Record will not support trial judge's conclusions,
Court of criminal appeals may make contrary findings, but findings
Should be considered if supported by Record, Art.ll.07/

Applicant contends that the state Nor trial Court did Not support
their claim by Record to determine that my claim had no merits-

Applicant proved niszurden'by_the Records with factuall Evidence

page 2

Allegations, see Exparte Russell, 73 S.W.2d644 11986\. see,In exparte
Adams, 707S.W¥2d 646 (1983) and Exparte young,479 S.W 2d 45(1972),

In Exparte Adams, Accordingly, this court is obligated to determine
if the Record developed supports the trialjudge's findingl if the
Redord will'not support the trial judge's conclusions,then this court
'May make contrary findingst Applicant contends that a new trial must

be granted Because of the following:

l)Prosecutor failed to correct perjury testimony of the Booking Date
base information of the police Deparment stating the Appli ent was 5"8"'
tall ` b

2) Counsel failed to prove a motive that Applicant was only 5"4"tall
Applicant contends that he was Entitted to the favorable Evidence
toan Applicant upon request, which Violates due process Rights.

when the evidence is material, irespective of the good faith or bad

faith of the prosecution, see,Brady V. mary land 83 s.ctllQA (1963)

Prayer;
Appli @nt prays tha this Honorable court Re pnsider his petition
and Order the issue to be Resolved and Correct with Affidavit or

Evidentiary hearing, Applicant prays for Relief,

page 3